PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nielsen et al.
Application No. 16/327,376
Filed: 22 Feb 2019
For GH9 ENDOGLUCANASE VARIANTS AND POLYNUCLEOTIDES ENCODING SAME
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the January 4, 2021 petition filed under 37 CFR 1.183, as supplemented on May 4, 2021, requesting waiver of the requirement in 37 CFR 1.321(d) that the reference being disclaimed over in the terminal disclaimer filed on January 4, 2021 be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(4)(ii). 

For the reasons set forth below, the petition filed under 37 CFR 1.183 is GRANTED.

FEES

The Office has received the following fees: 
(1) The petition fee of $420.00 pursuant to 37 CFR 1.17(i) for the petition under 37 CFR 1.183;
(2) The processing fee of $140 pursuant to 37 CFR 1.17(i) for making an amendment under 37 CFR 1.71(g)(1) to name the parties to a joint research agreement outside of the time periods set forth in 37 CFR 1.71(g)(2); and 
(3) The terminal disclaimer fee of $170 under 37 CFR 1.20(d).1
  	




RELEVANT STATUTE AND REGULATIONS 

35 U.S.C. 102 provides, in pertinent part:

(a)  NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
*****
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b)  EXCEPTIONS.—
*****
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
***
(C)  the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
(c)  COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.— Subject matter disclosed and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person in applying the provisions of subsection (b)(2)(C) if—
(1) the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention;
(2)  the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(3)  the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement. 

37 CFR 1.104(c)(4)(ii) provides:

Subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2)
and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C.
102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c) if:
(A)    The applicant or patent owner provides a statement to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(B)    The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement. 


37 CFR 1.321(d) provides (emphasis added):

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must: 

(1) Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section; 
(2) Be signed in accordance with paragraph (b)(1) of this section if filed in a patent  
      application or be signed in accordance with paragraph (a)(1) of this section if filed    
      in a reexamination proceeding; 
(3) Include a provision waiving the right to separately enforce any patent granted on 
      that application or any patent subject to the reexamination proceeding and the 
      patent or any patent granted on the application which formed the basis for the  
      double patenting, and that any patent granted on that application or any patent 
      subject to the reexamination proceeding shall be enforceable only for and during 
      such period that said patent and the patent, or any patent granted on the         
      application, which formed the basis for the double patenting are not separately 
                      enforced.


37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be sus-pended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).


DECISION 

In the present petition filed under 37 CFR 1.183, applicant requests waiver of the requirement in 37 CFR 1.321(d) that the reference2 being disclaimed over in the terminal disclaimer, filed concurrently with the petition, be disqualified as prior art in the manner set forth in 37 CFR 1.104(c)(4)(ii).3 

In support of the request for waiver of the disqualified prior art requirement in 37 CFR 1.321(d), applicant argues the following:

Petitioner submits that the terminal disclaimer meets the requirements of 37 C.F.R. 1.321 (d) and 37 C.F.R. 1.104(c)(4)(ii), except the requirement that the reference application be disqualified as prior art. Petitioner notes, however, that the reference application is not prior art to the present application, because both applications have the same effective filing date, namely August 24, 2016, and the same effective U.S. filing date, namely August 24, 2017. 

37 C.F.R. § 1.321(d) does not provide for filing a terminal disclaimer in situations where the subject and reference applications developed under a joint research agreement meet the statutory requirements to be deemed commonly owned pursuant to 35 U.S.C. 102(c), but the reference application does not otherwise qualify as prior art under 35 U.S.C. 102(a)(2). The practical effect is that the Petitioner is now subject to the extraordinary and unjust situation where the Office's obviousness-type double patenting rejection cannot be overcome by filing a terminal disclaimer. 

Petitioner respectfully submits that justice requires waiver of the non-statutory requirement of 37 C.F.R. 
§ 1.321(d) that the reference application be disqualified as prior art under 35 U.S.C. 102(c), in accordance with 37 C.F.R. § 1.104(c)(4)(ii). The result of this waiver is that the terminal disclaimer submitted herewith should be approved and given full effect. 

Petitioner notes that waiver of this requirement of 37 C.F. R. § 1.321 (d) would not unjustly extend Petitioner's rights. The result of the waiver merely ensures that the term of any patent to issue from the present application over that of any patent to issue from the reference application is effectively disclaimed as required by the Office in order to overcome the pending obviousness--type double patenting rejection, thereby leading to allowance of the present application.

Petition at 2.

Applicant’s instant petition under 37 CFR 1.183 has been fully considered.  

As an initial matter, the Office’s procedures instruct examiners to apply nonstatutory double patenting (NSDP) rejections if there are patentably indistinct claims between an application under examination or patent under reexamination and a reference patent/application and (1) the patents/applications have a common (joint) inventor or applicant (see §§ 804 and 804.03 of the Manual of Patent Examining Procedure (MPEP) (9th Edition, Revision 10.2019)), (2) the patents/applications have at least one common owner/assignee (see In re Hubbell, 709 F.3d 1140, 1146-47, 106 USPQ2d 1032, 1037-38 (Fed. Cir. 2013) and MPEP § 804), or (3) the reference patent/application is subject to a joint research agreement and is treated as commonly owned for purposes of double patenting analysis (see MPEP §§ 706.02(l)(3)(III), 804, and 804.03). As a result of these procedures, a NSDP rejection may be applied in a pending application or patent under reexamination whether or not the reference application/patent, whose claims are the basis for the nonstatutory double patenting rejection, is available as prior art for purposes of anticipation or obviousness. The Office’s procedures are consistent with how the courts have applied NSDP rejections, but results in NSDP rejections in which the filing of a terminal disclaimer under 37 CFR 1.321(d) cannot obviate the nonstatutory double patenting rejections in certain circumstances when the reference patent/application and claimed invention are subject to a joint research agreement (JRA). 

The provisions of 37 CFR 1.321(d) do not provide a mechanism to file a terminal disclaimer in situations where the JRA meets the statutory requirements to be deemed commonly owned or subject to an obligation of assignment to the same person pursuant to 35 U.S.C. 102(c), but the reference patent/application is not prior art that may be disqualified under 35 U.S.C. 102(b)(2)(C) (as implemented by 37 CFR 1.104(c)(4)(ii) and required by 37 CFR 1.321(d)).  This is the situation for which the instant petition was filed.  
Specifically, applicant met the requirements in 37 CFR 1.104(c)(4)(ii) (except for the reference being prior art for which waiver is presently being requested) by:
 (1) Submitting a statement on December 15, 2020 that the subject matter disclosed in reference application 16327688 was developed and the claimed invention (of the instant application) was made by or on behalf of one or more parties to a JRA that was in effect on or before the effective filing date of the claimed invention and that the claimed invention was made as a result of activities undertaken within the scope of the JRA, and 
(2) Amending the specification on December 15, 2020, to name the parties to the JRA.  
The examiner has determined that the reference listed in the terminal disclaimer filed on January 4, 2021 is not prior art to the claimed invention of the instant application.
In view of the present facts and circumstances, it is in the interest of justice to waive the requirement in 37 CFR 1.321(d) that the reference application be prior art that is disqualified as set forth in 37 CFR 1.104(c)(4)(ii) in order for applicant to able to file terminal disclaimer under this provision to obviate the nonstatutory double patenting rejection of record.  Accordingly, the instant petition requesting waiver of the requirement in 37 CFR 1.321(d) that the reference being disclaimed over in the terminal disclaimer filed on January 4, 2021 be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(4)(ii) is granted.  


CONCLUSION

1.	The January 4, 2021 petition filed under 37 CFR 1.183, as supplemented on May 4, 2021, is granted.

2.	The terminal disclaimer filed on January 4, 2021 will be processed: it will be forwarded to the paralegal staff for processing.  

3.	Telephone inquiries related to this decision should be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 Another terminal disclaimer fee is not required for a corrected terminal disclaimer if the non-compliant terminal disclaimer previously filed listed the same reference(s) and applicant(s). Applicant may wish to seek a refund for any extra fees that were paid for the corrected terminal disclaimer(s). However, multiple terminal disclaimers listing different references or applicants require a terminal disclaimer fee for each terminal disclaimer filed. See MPEP 804.02(IV). 
        2 The reference at issue is Application No. 16/327,688.  Petition at 1.
        3 Supplement to the petition received on May 4, 2021.  The supplement incorrectly states that the application is subject to pre-AIA  102 and 103.  The instant application is subject to the first-inventor-to-file (FITF) provisions of the AIA  (i.e., 35 U.S.C. 102 and 103 as in effect on March 16, 2013) as stated in the Office actions of record. However, the petition filed on January 4, 2021 correctly states that the application is subject to FITF.